DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takii et al. (US Patent No. 5,238,254).
Regarding claim 1, the Takii et al. (hereinafter Takii) reference discloses a sealing structure (Figs. 1-13), comprising: 
a first member (5 and equivalents) having a first surface extending along a gravity direction in which gravity acts (Figs. 1-13); 
a second member (6 and equivalents) having a second surface that faces the first surface and extends along the gravity direction (Figs. 1-13); 
a hydrostatic bearing (Figs. 1-13) that is arranged on the first surface of the first member and is configured to supply a compressed liquid (10) between the first surface and the second surface; and 

a liquid (10) is retained in the clearance by surface tension (Figs. 1-13).
Regarding claim 2, the Takii reference discloses the clearance of the seal portion is set so as to retain the liquid in the clearance even when the compressed liquid stagnates on the liquid held in the clearance (Figs. 1-13).
Regarding claim 4, the Takii reference discloses the clearance is formed by the first member and the second member (Figs. 1-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takii.
Regarding claim 5, the Takii reference discloses the invention substantially as claimed in claim 1.
However, the Takii reference fails to explicitly disclose the clearance has a size of 0.1 mm or less.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size of the clearance to the claimed size, since it has been held that where In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675